1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA TYRONE LEWIS,                          )   Case No.: 1:21-cv-00188-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER TRANSFERRING CASE TO THE
13          v.                                          SACRAMENTO DIVISION OF THE EASTERN
                                                    )   DISTRICT OF CALIFORNIA
14                                                  )
     M. VELASQUEZ-MIRANDA, et al.,
                                                    )
15                                                  )
                    Defendants.                     )
16                                                  )

17          Plaintiff Daronta Tyrone Lewis is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Plaintiff filed the instant complaint on February 16, 2021.

20          On April 12, 2021, the Court screened Plaintiff’s complaint, found that Plaintiff stated a

21   cognizable retaliation claim against Defendants J. Velasquez-Miranda and N. Holets, a cognizable

22   excessive force claim against Defendants J. Velasquez-Miranda, N. Holets, Lara, and Shelton, and

23   cognizable state law claims for battery and assault against Defendants J. Velasquez-Miranda, N.

24   Holets, Lara, and Shelton, and granted Plaintiff the opportunity to file an amended complaint or notify

25   the Court of his intent to proceed only on the claims found to be cognizable. (ECF No. 8.)

26          On April 28, 2021, Plaintiff notified the Court that he wishes to proceed only on the claims
27   found to be cognizable and to dismiss all other claims. (ECF No. 9.) Therefore, on April 29, 2021,

28   the undersigned issued Findings and Recommendations recommending that this action proceed only

                                                        1
1    on Plaintiff’s retaliation claim against Defendants J. Velasquez-Miranda and N. Holets, excessive

2    force claim against Defendants J. Velasquez-Miranda, N. Holets, Lara, and Shelton, and state law

3    claims for battery and assault against Defendants J. Velasquez-Miranda, N. Holets, Lara, and Shelton.

4    (ECF No. 11.)

5             On May 20, 2021, the Findings and Recommendations were adopted in full. (ECF No. 12.)

6             Upon further review of the complaint, the actions at issue in this complaint took place at Duel

7    Vocational Institution which is located in San Joaquin County. Therefore, this action should have

8    been filed in the Sacramento Division of the Eastern District of California.

9             Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

10   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action will be

11   transferred to the Sacramento Division.

12            Good cause appearing, IT IS HEREBY ORDERED that:

13            1.      This action is transferred to the United States District Court for the Eastern District of

14   California sitting in Sacramento;

15            2.      All future filings shall refer to the new Sacramento case number assigned and shall be

16   filed at:

17                                   United States District Court
                                     Eastern District of California
18                                   501 “I” Street, Suite 4-200
                                     Sacramento, CA 95814
19
20
21
     IT IS SO ORDERED.
22
     Dated:        May 21, 2021
23                                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                           2
